Citation Nr: 0316366	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
heart disability as a result of surgery and follow-up care, 
performed at a Department of Veterans Affairs facility in 
November 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from 
September 1960 to September 1962.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 1999, it was remanded to the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
by the RO in March 2003.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  There has been full compliance with the duty to assist 
and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

2.  There was no additional disability of the heart as a 
result of surgery and follow-up care performed at a VA 
facility in November 1995.  There is no competent medical 
evidence of additional disability of the heart during and 
subsequent to surgery and follow-up care performed at a VA 
facility in November 1995.


CONCLUSION OF LAW

The criteria for the award of compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability of the heart 
have not been met or approximated.  38 U.S.C.A. § 1151 (West 
1991); 38 U.S.C.A. §§  5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.358, 3.800 (1996) and 38 C.F.R. § 159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability of the 
heart.  In essence, he contends that as a result of coronary 
artery by-pass graft surgery and follow-up care performed at 
a VA facility in November 1995 he incurred such additional 
disability.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim.

The VCAA

As noted in a September 2001 letter from the RO to the 
veteran, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The changes brought about by this new law 
were set forth in the foregoing letter from the RO.  

In September 1998, the RO had initially denied the veteran's 
claim based upon a finding that it was not well grounded.  
The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In March 2003, the RO issued an supplemental statement of the 
case in which the veteran's claim was readjudicated based on 
the current standard of review.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

Secondly, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 1999 remand issued by the Board, and the September 
2001 letter from the RO which specifically referenced VCAA 
and additional notification and development requirements.  In 
its March 2003 supplemental statement of the case, the RO 
again advised the veteran of his rights and responsibilities 
under the VCAA.  The foregoing supplemental statement of the 
case advised the veteran of the development taken and the 
basis for the denial of his claim and again set forth the 
criteria for VCAA.  In the Board remand and information 
provided by the RO, the veteran was advised that there was no 
competent medical evidence of additional disability of the 
heart that had been related to surgery and follow-up care 
performed at a VA facility in November 1995.  Based on the 
specific notice provided to the veteran and the development 
which has been accomplished, the Board has concluded that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained the veteran's VA 
treatment records not only for the November 1995 period of VA 
treatment in question, but for subsequent periods of VA 
treatment.  The RO obtained medical records as they were 
identified by the veteran.  In a letter to the veteran dated 
in September 1999, the veteran was asked by the RO to 
identify private physicians or providers who would have the 
most up-to-date medical information on his claimed heart 
condition.  In the September 2001 VCAA letter from the RO, 
the veteran was again asked to provide such information.  He 
failed to respond to either request.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

In view of the fact that all available evidence has been 
obtained and the veteran has not identified any additional 
evidence, the Board finds that the requirements to assist the 
veteran in the development of his claim under the VCAA, 
including the requirements to notify the veteran what portion 
of the evidence is to be provided by him and what portion is 
to be provided by VA, has been fulfilled.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It is noted that the September 1999 Board remand requested 
specific development of the medical record, including 
obtaining copies of the veteran's complete clinical records 
for his period of hospitalization in November 1995.  The 
remand also requested that the RO review the evidence 
obtained and readjudicate the claim.  It was specified that 
if the RO determined that the veteran had presented evidence 
of a well grounded claim and a medical examination and 
opinion was deemed necessary to determine whether there was 
additional disability as a result of VA treatment, then such 
an examination was to be scheduled.  As noted above, the 
necessity for the presentation of a well-grounded claim for 
additional development purposes was eliminated by the VCAA.  
Notwithstanding, the RO was left to determine whether a 
medical examination and opinion was necessary for the 
adjudication of the veteran's claim.  

After obtaining the veteran's VA treatment records, including 
the records from the treatment of the veteran in November 
1995, the RO concluded that a VA examination in connection 
with his claim was not necessary.  Under the VCAA, a medical 
opinion should be obtained if the evidence shows the presence 
of a current disability, and indicates the disability may be 
associated with service [in this case, with VA medical 
treatment in November 1995].  See 38 U.S.C.A. § 5103A (West 
2002).  This duty was clarified in the implementing 
regulations which specify that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A)  Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B)  
Establishes that the veteran suffered an event, injury or 
disease in service, . . .; [in this case, with VA medical 
treatment in November 1995] and (C)  Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4)(i)) (2002).  As will be explained in detail 
below, there is competent medical evidence showing that there 
was no additional heart disability, and there is no competent 
lay or medical evidence of such additional disability 
subsequent to the November 1995 VA treatment in question.  
Accordingly, there is sufficient evidence to decide this 
claim and a medical examination and opinion was properly 
deemed unnecessary by the RO.  

In conclusion, the veteran was advised of the medical 
evidence he needed and was provided ample opportunity to 
submit or identify additional evidence or argument in support 
of his claim.  He failed to submit such evidence or identify 
its location.  

Relevant law and regulations

The relevant statutory criteria applicable to this case were 
in effect prior to October 1, 1997 and appear at 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1996), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1996).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  However, the veteran's 
claim for benefits under section 1151 was filed in July 1997.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be adjudicated by the RO 
and the Board under the version of 38 U.S.C.A. § 1151 extant 
before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions, supra, and under the 
interim rule issued by the Secretary on March 16, 1995, and 
adopted as a final regulation on May 23, 1996.  The 
amendments do not apply to this case.

Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for the claim to be granted.  
The only question for consideration then is whether the 
veteran has additional disability of the heart (including the 
arteries) as a result of training, hospitalization, medical 
or surgical treatment, or examination that was performed at 
the VA.  In this case, procedures performed in November 1995.  
Any such additional disability, however, must have been 
neither a continuance or natural progression of the veteran's 
disease or injury nor a necessary consequence of the surgery 
(i.e., intended to result from, or was certain to result 
from, the surgery performed).  

Analysis

The veteran has argued at his hearing before the Board and in 
writing his personal belief that VA treatment resulted in 
additional cardiac disability.  However, as a layperson, the 
appellant is not qualified to offer an opinion on a question 
of medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  His statements and testimony in that 
regard thus have no probative value.  The issue of whether 
there was additional disability of the heart that was related 
to medical or surgical treatment is a medical issue on which 
the only evidence with probative value is competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2002).  In the instant 
case, there is absolutely no competent medical evidence 
whatsoever that the veteran sustained additional disability 
of the heart that resulted from VA treatment.  

Indeed, VA treatment records document otherwise.  
Significantly, there is of record a discharge summary 
covering the specific VA medical treatment in question, 
namely from November 27, 1995 to December 5, 1995.  This 
summary includes a detailed recitation of the veteran's 
medical history, and the results of physical examinations 
conducted both upon admission and at discharge.  Upon 
admission, it was noted that the veteran had a history of 
coronary artery disease status post percutaneous transluminal 
coronary angioplasty (PTCA) and had developed acute onset of 
shortness of breath while lying in bed on November 24, 1995.  
Physical examination upon admission produced normal heart 
findings.  Heart rate and rhythm were regular with no 
murmurs, rubs or gallops.   Chest x-ray at the time of 
admission was unremarkable.  Bedside cardiac echo at the time 
of admission showed no wall motion abnormalities, normal 
valve, and normal right ventricle and left ventricle size and 
function.  Electrocardiogram (EKG) showed no evidence of 
acute ischemia.  

Because of persistent shortness of breath, a pulmonary 
arteriogram was performed on November 28, 1995.  It showed no 
evidence of pulmonary embolism.  Repeat cardiac 
catheritization on November 28, 1995 showed that the left 
coronary artery had some narrowing and clot at the previous 
PTCA site.  The veteran was deemed to be a good candidate for 
coronary artery by-pass graft surgery.  

On November 30, 1995, the veteran underwent "coronary 
artery-bypass graft times one with the left internal artery 
jumped."  It was noted that the veteran had good left 
ventricle function and tolerated the procedure well.  Post-
operatively, the veteran was noted to have done very well.  
On post-operative day two, there were no new synapse time 
(ST) changes on EKG.  The veteran did report some numbness 
and paresthesia in the region of the left hand.  It was 
determined that he likely had a left brachial plexus injury 
that was speculated to have been secondary to traction from 
his position on the operating room table.  The report stated 
that it was unlikely that this was due to a central etiology.  
The veteran was said to have remained hemodynamically stable, 
and was discharged on post-operative day five.  He was noted 
to have been ambulating without difficulty.  He was afebrile 
and his vital signs were noted to be stable.  Upon discharge, 
the diagnosis was coronary artery disease.  The veteran was 
stated to have been "status post coronary artery by-pass 
graft on November 30, 1995."  

The veteran was hospitalized by VA in February 1996 for 
complaints of increasing shortness of breath, increasing 
dyspnea on exertion, and increasing episodes of chest 
heaviness over the prior few weeks.  Upon admission, the 
history of the November 1995 coronary artery by-pass was 
noted to have been complicated by a left brachial plexus 
injury.  Upon examination, vital signs were normal.  There 
was a decreased excursion in the left hemi-diaphragm to 
percussion.  Cardiac was regular without murmur.  During 
hospitalization, the veteran underwent an ischemia work-up, 
as well as an echocardiogram.  The echocardiogram revealed no 
valvular disease, with the left ventricular ejection fraction 
within normal limits at over 50 percent.  There was no 
regional wall motion abnormalities.  The right heart valve, 
right atrium, and right ventricle were normal in size and 
morphology.  Following examination, the impression of the 
examining team was that the veteran's shortness of breath was 
secondary to his left phrenic nerve palsy.  The discharge 
diagnoses were:  1.  Shortness of breath probably secondary 
to left phrenic nerve palsy; 2.  History of left brachial 
plexus palsy; and 3.  Mild restrictive ventilator defect, 
probably secondary to No. 1.  The secondary diagnosis was 
history of PTCA to the lower artery descending (LAD) in 
November of 1995, and status post one vessel coronary artery 
bypass graft (CABG) to the LAD in November 1995.  

The veteran was hospitalized by VA in May 1996 for further 
work-up of his shortness of breath.  In terms of his heart, 
electrocardiogram showed no new changes.  Chest x-ray showed 
normal cardiac silhouette and no effusion.  It was stated 
that the veteran had no chest pain during hospitalization.  
The discharge summary stated that "it was unlikely that the 
veteran's shortness of breath was of cardiac etiology, as an 
echocardiogram in February 1996 had revealed a left 
ventricular ejection fraction of 50 percent."  The report 
noted that the shortness of breath and dyspnea were most 
likely due to paralysis of the veteran's left hemi diaphragm.  
Following hospitalization, the pertinent diagnoses were left 
brachial plexus injury with reflex sympathetic dystrophy; 
naturopathic pain; shortness of breath with unclear etiology; 
and coronary artery disease.  

In July 1997, the veteran filed the current claim for 
benefits under 38 U.S.C.A. § 1151 based upon treatment at the 
VA medical center in November 1995.  In a September 1998 
rating decision, compensation benefits were granted under 
38 U.S.C.A. § 1151 for brachioplexus injury to the left side, 
and for paralyzed left hemidiaphragm.  Compensation benefits 
were denied under 38 U.S.C.A. § 1151 for a heart disability.  

VA medical treatment records dated through September 2001 are 
of record and document the continued complaints and treatment 
of the veteran for various disabilities, including the 
residuals of his brachioplexus injury to the left side and 
the paralyzed left hemidiaphragm.  As indicated, benefits 
have heretofore been awarded under 38 U.S.C.A. § 1151 for 
these disabilities.  Within these records, however, there is 
no evidence of additional disability of the heart, and hence 
no evidence that would attribute any such disability to 
surgery and follow-up care performed at a VA facility in 
November 1995.  

In summary, the veteran's voluminous VA medical records are 
entirely negative for any finding or opinion that VA surgical 
or medical treatment in any way produced additional 
disability of the heart during and subsequent to the November 
1995 VA treatment in question.  Despite having been advised, 
and having had an opportunity over a period of years to 
attempt to obtain and submit a medical opinion in support of 
his claim, the appellant has not done so.  The medical 
evidence does include an opinion that the veteran's 
complaints following his November 1995 surgery and 
hospitalization were unlikely to have been of cardiac 
etiology.  This opinion was shared by more than one VA 
physician over three periods of hospitalization.  The basis 
for this opinion was set out with reference to the results of 
tests that were conducted for the purpose of determining the 
etiology of the veteran's complaints.  The medical evidence 
documents that the veteran's primary post-surgery complaints 
of shortness of breath and dyspnea were most likely due to 
the veteran's brachioplexus injury and paralysis of the 
veteran's left hemidiaphragm.  These apparently occurred 
contemporaneous to the veteran's November 1995 cardiac 
surgery.  As noted benefits under 38 U.S.C.A. § 1151 have 
been granted for those separate disabilities.  Competent 
medical evidence, however, does not show any indication of 
additional disability of the heart as a result of surgery and 
follow-up care performed at a VA facility in November 1995.  

For that reason, the Board must conclude that the 
preponderance of the evidence is against the claim under 
38 U.S.C.A. § 1151 for compensation for additional disability 
of the heart resulting from VA treatment in November 1995, 
and the claim must be denied.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
heart disability as a result of surgery and follow-up care, 
performed at a VA facility in November 1995, is denied.  




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

